Name: 92/250/ECSC: Decision of the European Parliament of 8 April 1992 granting a discharge to the Commission in respect of the European Coal and Steel Community accounts for the financial year 1990
 Type: Decision
 Subject Matter: European construction;  EU finance
 Date Published: 1992-05-13

 Avis juridique important|31992D025092/250/ECSC: Decision of the European Parliament of 8 April 1992 granting a discharge to the Commission in respect of the European Coal and Steel Community accounts for the financial year 1990 Official Journal L 127 , 13/05/1992 P. 0017 - 0023DECISION OF THE EUROPEAN PARLIAMENT of 8 April 1992 granting a discharge to the Commission in respect of the European Coal and Steel Community accounts for the financial year 1990 (92/250/ECSC)THE EUROPEAN PARLIAMENT, - on the basis of the following figures (1) taken from the European Coal and Steel Community accounts as at 31 December 1990, in the light of the statement by the Court of Auditors of 28 June 1991 (2) that the accounts give a true and fair view of the financial situation of the European Coal and Steel Community as at 31 December 1990, and in the light of the results of the ECSC's operations in the financial year ending on that date, 1. Grants the Commission discharge in respect of the accounts of the European Coal and Steel Community for the financial year 1990 (the figures for the out-turn of the operation budget for the financial year 1990 are also attached by way of illustration); 2. Instructs the President to forward this decision and the resolution containing its observations to the Commission, the Council, the Court of Auditors and the ECSC Consultative Committee and to have them published in the Official Journal of the European Communities (L Series). Done at Strasbourg, 8 April 1992. The Secretary-General The President Enrico Vinci Dr Egon KLEPSCH Balance sheets at 31 December 1990 and 31 December 1989 (amounts expressed in ecus) - Before allocation of profit - ASSETS 31 December 1990 31 December 1989 Balances with central banks (note 3) 2 455 381 85 900 Loans and advances to credit institutions (note 4): - repayable on demand 36 330 473 25 083 527 - with agreed maturity dates or periods of notice 968 451 679 880 755 585 - loans 2 694 352 165 2 353 347 922 Total 3 699 134 317 3 259 187 034 Loans and advances to customers (note 5): - loans 4 212 720 400 4 567 903 983 - levy 1 818 180 5 630 108 - fines 1 702 087 18 745 917 Total 4 216 240 667 4 592 280 008 Debt securities including fixed-income securities (note 6): - issued by public bodies 1 007 034 384 796 981 581 - issued by other borrowers 237 273 716 302 137 505 (including own-debt securities: 104 283 876 in 1990 and 97 100 176 in 1989) Total 1 244 308 100 1 099 119 086 Tangible and intangible assets (note 7) 5 991 681 6 452 622 Other assets (note 8) 6 660 664 52 291 315 Prepayments and accrued income (note 9) 294 513 076 270 025 870 TOTAL ASSETS 9 469 303 886 9 279 441 835 Off-balance-sheets commitments (note 24, p. 1) 2 475 819 034 1 173 114 513 - Before allocation of profit - LIABILITIES 31 December 1990 31 December 1989 LIABILITIES VIS-A-VIS THIRD PARTIES Amounts owed to credit institutions (note 10): - repayable on demand 1 946 183 0 - with agreed maturity dates or periods of notice 90 177 871 64 750 534 - borrowings 3 210 329 694 3 639 907 617 Total 3 302 453 748 3 704 658 151 Debts evidenced by certificates (note 11) 3 462 281 500 3 023 747 481 Other liabilities (note 12) 145 747 865 85 289 620 Accruals and deferred income (note 13) 257 939 731 275 459 841 Provisions for liabilities and charges (note 15) 5 437 682 4 741 757 Commitments for the ECSC Operating Budget (note 15) 1 176 182 496 1 120 320 224 TOTAL LIABILITIES VIS-A-VIS THIRD PARTIES 8 350 043 022 8 214 217 074 NET ASSETS Provisions for financing the ECSC Operating Budget (note 16) 383 939 347 325 187 850 RESERVES (note 17): - Guarantee fund 482 885 000 482 885 000 - Special reserve 188 980 000 188 980 000 - Former pension fund 54 887 556 53 698 379 Total 726 752 556 725 563 379 Revaluation reserve 7 139 997 12 799 169 Profit brought forward 485 186 893 213 Profit for the financial year 943 778 781 150 NET TOTAL 1 119 260 864 1 065 224 761 TOTAL LIABILITIES 9 469 303 886 9 279 441 835 Off-balance-sheet commitments (note 24, p. 2) 4 773 918 416 3 291 770 209 Profit-and-loss accounts for the years ending 31 December 1990 and 31 December 1989 (amounts expressed in ecus) EXPENDITURE 31 December 1990 31 December 1989 Interest payable and similar charges: - interest 706 897 548 660 357 516 - issuing costs and redemption premiums 14 853 731 12 194 039 Total 721 751 279 672 551 555 Commissions payable 2 817 495 2 871 075 Net losses on financial operations: - Foreign-exchange losses 81 272 0 - Losses on securities 4 236 067 0 - Value adjustments in respect of securities 0 21 657 319 Total 4 317 339 21 657 319 Administrative expenses (note 19) 5 000 000 5 000 000 Value adjustments in respect of tangible assets (note 7) 9 007 495 345 996 Other operating charges (note 20) 601 021 574 360 Value adjustments in respect of losses and advances and provisions for contingent liabilities and for commitments: - Value adjustment in respect of loans and advances 2 742 950 - Allocation to the provision for risks and charges 730 885 1 223 795 Total 18 082 351 7 144 151 TOTAL OPERATING CHARGES 746 968 464 704 224 100 Extraordinary charges 32 272 683 369 Conversion difference 5 659 172 481 029 Legal commitments for the financial year (note 15) 445 277 280 407 310 119 Allocation to reserves for financing the ECSC Operating Budget 311 851 569 286 887 850 TOTAL CHARGES 1 509 788 757 1 399 586 467 Profit for the financial year 943 778 781 150 TOTAL 1 510 732 535 1 400 367 617 REVENUE 31 December 1990 31 December 1989 Interest receivable and similar income (note 21): - interest (including interest on fixed-income securities: 106 346 129 in 1990 and 87 772 094 in 1989) 927 491 072 847 242 396 - issuing and redemption premiums 10 944 940 8 027 159 Total 938 436 012 855 269 555 Net profit on financial operations: - foreign-exchange profits 0 0 - profits on securities 0 927 327 - value adjustments in respect of securities 2 770 868 Total 2 770 868 927 327 Value adjustments in respect of loans and advances and provisions: - value adjustments in respect of loans and advances 10 772 378 96 664 866 - transfer from the provisions for risks and charges 0 Total 10 772 378 96 664 866 Other operating income (note 22) 1 785 786 1 055 435 Extraordinary income (note 7) 9 640 148 0 TOTAL OPERATING INCOME 963 405 192 953 917 183 Conversion difference 0 460 741 Transfer from the value adjustment reserve 5 659 172 481 029 Income linked to the Operating Budget (note 23) 291 280 321 242 127 214 Transfer from the provision for financing the ECSC Operating Budget 250 387 850 203 381 450 TOTAL INCOME 1 510 732 535 1 400 367 617 Implementation of the ECSC operating budget for 1990 (ECU million) Requirements Forecast (1) Outturn Resources Forecast (1) Outturn Operations to be financed from current resources (not reimbursable) 1. Administrative expenditure 5 5 2. Aid for redeployment (Article 56) 184 184 3. Aid for research (Article 55) 88 93,9 3.1. Steel 41 43,3 3.2. Coal 34 36,3 3.3. Social 13 14,3 4. Interest subsidies 68 82,2 4.1. Investment (Article 54) 10 13 4.2. Conversion (Article 56) 58 69,2 5. Social measures in connection with the restructuring of the steel industry 50 45,2 6. Social measures in connection with the rationalization of the coal industry 40 40 Surplus 91,4 TOTAL 435 541,7 Resources for the financial year 1. Current resources 1.1. Yield from levy at 0,31 % 172 178,5 1.2. Net surplus from the preceeding financial year 139 206 1.3. Fines and surchanges for late payment (2) 14 6,9 1.4. Miscellaneous t.e. 0,1 2. Cancellation of commitments unlikely to be implemented 60 105,8 (3) 3. Unused resources carried over from 1989 t.e. 44,4 4. Extraordinary receipts Social measures in connection with the restructuring of the steel industry 50 - 5. Utilization of the contigency reserve t.e. t.e. TOTAL 435 541,7 Operations financed by loans from non-borrowed funds Subsidized housing 12 12 Origin of non-borrowed funds Special reserve and former ECSC pension fund 12 12 (1) In the light of the Commission's implementation forecast of 20 December 1989 (OJ No L 380, 29. 12. 1989). (2) The amount of ECU 6,9 million represents the total received in 1990 but does not take into account the ECU 1,7 million due to the ECSC at 31 December 1990. (3) Including the following amounts re-charged to the original lines: technical steel research: ECU 2,3 million technical coal research: ECU 2,3 million social research: ECU 1,3 million interest subsidies on investment loans (Article 54): ECU 3 million; interest subsidies on conversion loans (Article 56): ECU 11,2 million. (1) The relevant tables are included after this proposal for a decision. (2) OJ No C 223, 28. 8. 1991, p. 29. RESOLUTION on the report of the Court of Auditors on the accounts of the European Coal and Steel Community at 31 December 1990 and on the report (annexed to the annual ECSC report for the 1990 financial year) of the Court of Auditors on the management of the accounts and the financial management of the Economic Coal and Steel Community THE EUROPEAN PARLIAMENT, - having regard to the Economic Coal and Steel Community financial report for the 1990 financial year, submitted by the Commission (1), and in particular the balance sheet and profit and loss accounts of the ECSC at 31 December 1990, - having regard to the report of the Court of Auditors on the accounts of the ECSC at 31 December 1990 (2) and the annex containing the report on the management of the accounts and the financial management of the European Coal and Steel Community (C3-0068/92), - having regard to the report of the Committee on Budgetary Control (A3-0089/92), A. whereas the Court of Auditors has found that the financial statements of the ECSC at 31 December 1990 give a true and fair view of the results of its operations for the year then ended, B. whereas there continues to be a need for the activities in the ECSC, and this need can not be expected to end within at least the next ten years, C. whereas the ECSC Treaty is due to expire in 2002, and suitable provision must be made for the continuation, in some form, of its activities thereafter, D. whereas the ECSC's instruments have enjoyed a high degree of success in confronting the problems they were designed to tackle, 1. Notes that the ratios calculated by the Commission for the reserves, and the ratios calculated by the Court of Auditors for the guarantee fund and own resources remain by and large static at a level at the upper end, or in excess, of the recommended ranges, and that therefore, the gearing levels of the ECSC may be considered sound; 2. Calls on the Commission to review the policy of maintaining such high balance sheet ratios relative to the ranges recommended by the Court of Auditors, and to prepare, as a matter of urgency, proposals on interim arrangements to ensure the continuing confidence of the financial markets in the ECSC's creditworthiness in the run-up to the expiry of the ECSC Treaty, and thereafter; 3. Requests a statement from the Commission explaining in detail its balance sheet management policies for the ECSC; 4. Calls again on the Commission to apply rigorous criteria when entering into new commitments or reviewing existing commitments, in order to ensure that funds are employed as effectively as possible; 5. Regrets the stagnation in the overall level of lending of the ECSC manifested over recent years, in spite of the availability of greater resources; 6. Calls on the Commission to increase the level of lending by the ECSC, particularly on social readaptation measures; 7. Underlines the necessity for improved coordination between ECSC instruments and the implementation of Community structural policies, with a view to the eventual integration of the former within the latter, upon expiry of the ECSC Treaty; 8. Reminds the Commission of the proven success of the various forms of ECSC intervention, of the importance of their retention, in suitably amended form, within the EEC Treaty, and of the absolute need that the budgetary authority be in a position to exercise its full powers in their regard; 9. Urges the Commission to greater efforts in the promotion and publicising of ECSC instruments, in conjunction with its promotion of measures under Community structural policy, in order to increase public awareness of the opportunities available; 10. Calls on the Commission to take measures to improve the flow and quality of information from financial institutions administering ECSC global loans, with emphasis being placed on the importance of the financial institutions being represented on monitoring committees; 11. Reaffirms its belief that the environmental impact of all Community expenditure, including that of the ECSC, is of the utmost importance, and that the mistakes of the past in this regard must serve as lessons for the future; 12. Instructs its President to forward this resolution to the Commission, the Council, the Court of Auditors and the ECSC Consultative Committee. (1) OJ No C 223, 28. 8. 1991, p. 3. (2) OJ No C 223, 28. 8. 1991, p. 29.